DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed 2/11/2021. As directed by amendment: claim(s) 1 and 15 has/have been amended, claim(s) 2-4 and 16-18 has/have been canceled, and no claims have been added.
Applicant’s cancelation of claims 3 and 17 has overcome each and every claim objection previously set forth in Non-Final Office Action mailed 11/17/2020, therefore claim objections of claims 3 and 17 have been withdrawn.
Applicant’s amendments of the Drawings and Specification have overcome each and every objection besides the drawing objection and specification objection regarding reference numeral 88a. See Drawing and Specification headers below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88a” has been used to designate both “first sloped surface 88a in Figures 6a-6c” and “pin 88a in Figures 14A-14B”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification  
The disclosure is objected to because of the following informalities:
Reference numeral 88a has been used in [00162] with reference to “a first sloped surface” while in [00192] reference numeral refers to “a pin”.
Reference numeral 88 has been used in [00193], fourth line with reference to “the pins” however the examiner believes this to be incorrect as reference numeral 88 refers to the “drive mechanism” throughout the specification.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 2/11/2021, with respect to the 35 U.S.C.§ 102(a)(1) rejection of claims 1-3, 9, 10, 12, 15-17, 21, and 22 by Spohn et al. (WO 2015/164783; hereinafter “Spohn”) has been fully considered and found persuasive as the amendments to claims 1 and 15 have overcome the rejection. The rejections for claims 1-3, 9, 10, 12, 15-17, 21, and 22 have been withdrawn.
Applicant’s arguments, see pages 12 and 13, filed 2/11/2021, with respect to the 35 U.S.C.§ 103 rejection of claims 5, 6, 19, 20 by Spohn in view of Lewis (US 2011/0009826) are considered and found fully persuasive as Lewis does not overcome the deficiencies of Spohn. The rejection of claims 5, 6, 19, 20 have been withdrawn.
Applicant’s arguments, see page 13, filed 2/11/2021, with respect to the 35 U.S.C.§ 103 rejection of claims 4, 7, 8, 11, 13, 14 and 18 by Spohn in view of Nemoto et al. (US 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of co-pending Application No. 2020/0046894 by Cowan et al. (hereinafter “Cowan”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-4 of the co-pending application recite all the limitations in the instant claim except for reciting that the plurality of engagement elements are disengaged in a radially outward direction. However, claim 1 of the co-pending application recites that the plurality of engagement elements are pivotally moved in a radially inward direction to engage with the engagement portion of the syringe. Therefore, one of ordinary skill in the art at the time of the effective filing date would have understood the plurality of engagement elements would move in a radially outward direction to disengage with the engagement portion of the syringe.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 15, 19-22 are allowed.
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of an engagement mechanism associated with a reciprocally movable piston of a fluid injector, the engagement mechanism comprising:
a plurality of engagement elements reversibly and radially movable relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged in a radially outward direction from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are engaged in a radially inward direction with the engagement portion of the syringe; and a drive mechanism for moving the plurality of engagement elements between the first position and the second position,
wherein the drive mechanism is operatively connected to the reciprocally movable piston such that the plurality of engagement elements are movable from the first position to the second position with movement of the reciprocally movable piston in a proximal direction, and wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction.
The closest relevant art is WO 2015/164783 by Spohn et al. (hereinafter, “Spohn”) which discloses the following: 
An engagement mechanism associated with a reciprocally movable piston of a fluid injector, wherein the engagement mechanism comprising:

	wherein the drive mechanism is operatively connected to the reciprocally movable piston such the plurality of engagement elements are movable from the first position to the second position with movement in a proximal direction, and 
	wherein the plurality of engagement elements are movable from the second position to the first position with movement of the reciprocally movable piston in a distal direction.	
However, Spohn fails to disclose the feature of a first position, where the plurality of engagement elements are disengaged in a radially outward direction when the plurality of engagement elements are moved from the second position to the first position by the reciprocally movable piston as the reciprocally movable piston moves in a distal direction. Spohn also fails to disclose the feature of a second position, where the plurality of engagement elements are engaged in a radially inward direction when the plurality of engagement elements are moved from the first position to the second position by the reciprocally movable piston as the reciprocally movable piston moves in a proximal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783